
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


         SPX CORPORATION
SUPPLEMENTAL INDIVIDUAL ACCOUNT
RETIREMENT PLAN

As Amended and Restated July 1, 1997
(With Amendments Through January 1, 2000)
(codified to include all amendments as of December 31, 2004)

--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I   DEFINITIONS   2
1.1
 
"Account Balance"
 
2 1.2   "Accrued Benefit"   2 1.3   "Act "   2 1.4   "Actuarial Equivalent"   2
1.5   "Affiliated Company" or "Affiliate"   3 1.6   "Beneficiary"   3 1.7  
"Board"   3 1.8   "Code"   3 1.9   "Committee"   3 1.10   "Company"   3 1.11  
"Excess Participant"   3 1.12   "Former Accrued Benefit"   3 1.13  
"Grandfathered Benefit"   3 1.14   "GSX Transition Benefit"   3 1.15   "Initial
Account Balance"   3 1.16   "Interest Accrual Rate"   3 1.17   "Normal
Retirement Age"   3 1.18   "Normal Retirement Date"   4 1.19   "Participant"   4
1.20   "Plan"   4 1.21   "Principal Accruals"   4 1.22   "Qualified Plan"   4
1.23   "Qualified Plan Retirement Benefit"   4 1.24   "Qualified Plan
Preretirement Death Benefit"   4 1.25   "Supplemental Plan Preretirement Death
Benefit"   4 1.26   "Surviving Spouse"   4 1.27   "Top Hat Participant"   4
ARTICLE II
 
ELIGIBILITY
 
5
ARTICLE III
 
SUPPLEMENTAL RETIREMENT BENEFITS
 
6 3.1   Amount   6 3.2   Form of Benefit   6 3.3   Commencement of Benefit   6
3.4   Approval of Company   6 3.5   Actuarial Equivalent   7 3.6   Source of
Benefit Payments   7
ARTICLE IV
 
SUPPLEMENTAL PRERETIREMENT DEATH BENEFIT
 
8 4.1   Amount   8 4.2   Form and Commencement of Benefit   8
ARTICLE V
 
ADMINISTRATION OF THE PLAN
 
9 5.1   Administration by the Company   9 5.2   General Powers of Administration
  9
ARTICLE VI
 
AMENDMENT OR TERMINATION
 
10 6.1   Amendment or Termination   10 6.2   Effect of Amendment or Termination
  10          


i

--------------------------------------------------------------------------------



ARTICLE VII   GENERAL PROVISIONS   11 7.1   Funding   11 7.2   General
Conditions   11 7.3   No Guaranty of Benefits   11 7.4   No Enlargement of
Employee Rights   11 7.5   Spendthrift Provision   11 7.6   Applicable Law   11
7.7   Small Benefits   11 7.8   Incapacity of Recipient   11 7.9   Corporate
Successor   11 7.10   Unclaimed Benefit   12 7.11   Limitations on Liability  
12
ARTICLE VIII
 
CHANGE-OF-CONTROL
 
13 8.1   Definition of Change-of-Control   13 8.2   Benefit Rights Upon
Change-of-Control.   14 8.3   Excess Parachute Payments by the Company.   15
ARTICLE IX
 
SPECIAL PROVISIONS
 
18 9.1   Former Participants in the General Signal Colporation Supplemental
Retirement Plan   18 9.2   Certain Former General Signal Participants Eligible
for Transition Benefits   18

ii

--------------------------------------------------------------------------------




SPX CORPORATION
SUPPLEMENTAL INDIVIDUAL ACCOUNT RETIREMENT PLAN


        The SPX Corporation Supplemental Individual Account Retirement Plan,
formerly known as the Excess and Top Hat Benefit Plan No. 3 (the "Plan") was
adopted effective January 1, 1984, amended and restated effective December 31,
1988 and is now amended and restated again, effective as of July 1, 1997 to
reflect changes that SPX Corporation has made in its Pension Plan No. 3 (now
known as the Individual Account Retirement Plan). This document also contains
amendments effective January 1, 1999, when certain people formerly covered by
the General Signal Corporation Corporate Benefits Plan became covered by the
Individual Account Retirement Plan formula. The Plan is established and
maintained by SPX Corporation for the purpose of providing benefits in excess of
the limitations on benefits imposed by Section 415 of the Internal Revenue Code
for certain of its employees who participate in the SPX Corporation Individual
Account Retirement Plan.

        Also, only with respect to those Participants hereunder who qualify for
inclusion in a "select group of management or highly compensated employees" as
defined in Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of the Employee
Retirement Income Security Act of 1974 ("ERISA"), this Plan shall provide
benefits in excess of the limitations on benefits imposed by Section 401(a)(17)
of the Internal Revenue Code. However, people eligible to participate in the SPX
Corporation Supplemental Retirement Plan for Top Management shall not receive
benefits under that Plan and this Plan, but must choose benefits from one plan
or the other.

        The provisions of this Plan, as amended and restated July 1, 1997, are
only applicable to Participants who were in the employ of SPX Corporation on or
after July 1, 1997. Participants who terminated prior to that date (or the
surviving spouses of such Participants) shall be eligible for benefits, if any,
under the terms of the Plan then in effect, or as subsequently amended to
specifically apply to retirements under prior versions of the Plan.

--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS


        Whenever used herein the following terms shall have the meanings
hereinafter set forth. Words in the masculine gender shall include the feminine
and the singular shall include the plural, and vice versa, unless qualified by
the context. Any headings used herein are included for ease of reference only,
and are not to be construed so as to alter the terms hereof.

         1.1  "Account Balance" means the value of a Participant's benefit
payable under this Plan on or after July 1, 1997, expressed as a lump sum. A
Participant's Account Balance at any time shall be the sum of the following:

(i)Initial Account Balance (if any);

(ii)Principal Accruals; and

(iii)Interest Accruals equivalent to those made pursuant to Section 5.3 of the
Qualified Plan.

         1.2  "Accrued Benefit" has the following meaning with respect to the
methods of determining a benefit under this Plan as may apply to a specific
Participant:

(1)Account Balance. An Accrued Benefit based on a Participant's Account Balance
means the Participant's Account Balance at any time, and the immediate single
life annuity which is the Actuarial Equivalent of the Participant's Account
Balance at such time. For any Participant who terminates employment before he
attains his Normal Retirement Age, and who elects to leave his Account Balance
in the Plan, Accrued Benefit means that Participant's Account Balance at the
time of termination of employment plus Interest Accruals to the date of
distribution, and the immediate single life annuity which is the Actuarial
Equivalent of the Participant's Account Balance at such time.

(2)Grandfathered Benefit. An Accrued Benefit based on a Participant's
Grandfathered Benefit, described in Section 1.13.

A Participant's Accrued Benefit shall be payable only in those optional forms of
benefit which pertain to the Account Balance or Grandfathered Benefit (whichever
is applicable).

         1.3  "Act" means the Employee Retirement Income Security Act of 1974.

         1.4  "Actuarial Equivalent" means a benefit having the same value as
the benefit it replaces, as defined in this subsection. Actuarial equivalency
shall be determined on the basis of the following assumptions:

(1)For purposes of (i) converting an Account Balance to a single life annuity,
or (ii) converting a single life annuity to a lump sum, or (iii) converting a
lump sum (other than an Account Balance) to a single life annuity, mortality
shall be based upon the mortality table prescribed in Code
Section 417(e)(3)(A)(ii)(I), and the assumed interest rate shall be the annual
interest rate on 30-Year Treasury securities, as published by the Board of
Governors of the Federal Reserve System, for November of the year prior to the
Plan Year during which the conversion is made.

(2)For purposes of converting a single life annuity (i) into a joint and 50%
survivor annuity, or (ii) into any optional form of benefit, the actuarial
factors set forth in Appendix A of the Qualified Plan (as amended, if
applicable) shall be applied.

(3)For all other purposes under the Plan, mortality shall be based upon the
mortality assumptions set forth in the mortality table commonly described as
"UP-1984," as published, and the assumed interest rate shall be 5% per year.

2

--------------------------------------------------------------------------------





         1.5  "Affiliated Company" or "Affiliate" means any corporation, trade
or business entity which is a member of a controlled group of corporations,
trades or businesses, or an affiliated service group, of which the Company is
also a member, as provided in Code Sections 414(b), (c), (m) or (o).

         1.6  "Beneficiary" means a Participant's Beneficiary under the
Qualified Plan, except for Top Hat Participants who also are Participants under
the Top Management Supplemental Retirement Plan, whose Beneficiary shall be the
person designated under that Plan.

         1.7  "Board" means the Board of Directors of the Company.

         1.8  "Code" means the Internal Revenue Code of 1986, as amended from
time to time, and any regulations relating thereto.

         1.9  "Committee" means the Compensation Committee of the Board of
Directors of the Company.

       1.10  "Company" means SPX Corporation, a Delaware corporation, or, to the
extent provided in Section 7.9 below, any successor corporation or other entity
resulting from a reorganization, merger or consolidation into or with the
Company, or a transfer or sale of substantially all of the assets of the
Company.

       1.11  "Excess Participant" means a Qualified Plan participant whose
benefit is limited by reason of the application of Code Section 415, as in
effect on the date that Qualified Plan Retirement Benefits commence.

       1.12  "Former Accrued Benefit" means (1) a Participant's accrued Normal
Retirement Benefit as of June30, 1997 under the Qualified Plan payable in the
form of a single-life annuity at the Participant's Normal Retirement Age (or, if
later, payable on June 30, 1997), based on the terms of this Plan as in effect
on June 30, 1997, or (2) the accrued Normal Retirement Benefit as of the date
that benefits under a Prior Plan were converted to Account Balances under this
Plan.

       1.13  "Grandfathered Benefit" means the alternative benefit formula under
the Qualified Plan applicable to Participants who had a combination of age and
service of at least 50 with at least 10 years of service under the Qualified
Plan on June 30, 1997, which may be elected instead of such a Participants'
Account Balance.

       1.14  "GSX Transition Benefit" means the special transition benefit
payable with respect to the Qualified Plan account balance of certain
Participants who were formerly covered by the General Signal Corporation
Benefits Plan as referenced in Section 9.2.

       1.15  "Initial Account Balance" means the Actuarial Equivalent of a
Participant's Former Accrued Benefit, expressed as a lump sum on July 1, 1997
with respect to employees who were participants in the Qualified Plan on that
date or the date on which a Participant's benefit under any other Prior Plan
which is now part of the Qualified Plan was converted to an Actuarial Equivalent
Account Balance. A Participant's Initial Account Balance (determined as if the
Plan terminated on July 1, 1997 or applicable Prior Plan conversion date) shall
be no less than the Actuarial Equivalent of the Participant's Accrued Benefit
under this Plan or a Prior Plan determined as if this Plan or a Prior Plan had
terminated on the conversion date.

       1.16  "Interest Accrual Rate" means the rate of interest (determined once
each Plan Year) at which a Participant's Account Balance is deemed to grow. For
any Plan Year, the Interest Accrual Rate shall be the interest rate paid on
five-year United States Treasury Notes (Constant Maturities) in effect as of the
last business day of November of the immediately preceding Plan Year.

       1.17  "Normal Retirement Age" means the earlier of (a) the date a
Participant has attained his Social Security Unreduced Retirement Age, or
(b) the date when he has both attained his 65th birthday and completed five
years of Vesting Service under the Qualified Plan.

3

--------------------------------------------------------------------------------




       1.18  "Normal Retirement Date" means the first day of the month
coinciding with or next following the date on which a Participant terminates
employment with the Company because of his normal retirement under the Qualified
Plan on or after attainment of his Normal Retirement Age.

       1.19  "Participant" means an employee of the Company or of an Affiliated
Company who is a participant under the Qualified Plan (or any successor or
replacement to the Qualified Plan) and to whom or with respect to whom a benefit
is payable under this Plan. When used in the Plan, Participants are either
"Excess Participants" or "Top Hat Participants." The term "Participant" shall
refer only to Top Hat Participants unless otherwise specified. Notwithstanding
the foregoing, the term Participant shall not include any participant in the
Qualified Plan, whose participation in the Qualified Plan is a result of a plan
merger or transfer of assets and liabilities effected on or after January 1,
2001.

       1.20  "Plan" means the SPX Corporation Supplemental Individual Account
Retirement Plan.

       1.21  "Principal Accruals" mean the additions made to a Participant's
Account equivalent to those which would have been made under the Qualified Plan,
absent the limits on Compensation imposed by Code Section 401(a)(17), or any
successor section of the Code. Any qualified plan supplemental accruals shall
reduce the amount of Principal Accruals under this Plan.

       1.22  "Qualified Plan" means the SPX Corporation Individual Account
Retirement Plan (formerly known as Pension Plan No. 3) and each predecessor,
successor or replacement to the said Qualified Plan, and any plan which has been
merged into the Qualified Plan (a "Prior Plan") where prior plan Accrued
Benefits have been converted to an initial Account Balance.

       1.23  "Qualified Plan Retirement Benefit" means the aggregate benefit
payable to a Participant pursuant to the Qualified Plan (including any portion
to be paid to an alternate payee pursuant to a qualified domestic relations
order) by reason of his termination of employment with the Company and all
Affiliates for any reason other than death. Where the Qualified Plan provides
for an offset to a Participant's benefit under the Qualified Plan to reflect
payment to a Participant of additional defined benefit pension payments (within
the meaning of Code section 414(j) under other defined benefit pension plans of
the Company or an Affiliated Company, the Participant's Qualified Plan
Retirement Benefit shall be the total value of all such defined benefit
pensions.

       1.24  "Qualified Plan Preretirement Death Benefit" means the aggregate
benefit payment to the Surviving Spouse or Beneficiary of a Participant with
respect to the Participant's Qualified Plan Retirement Benefit in the event of
the death of the Participant at any time prior to commencement of payment of his
Qualified Plan Retirement Benefit.

       1.25  "Supplemental Plan Preretirement Death Benefit" means the benefit
payable to a Surviving Spouse or Beneficiary pursuant to the Plan by reason of
his termination of employment with the Company and all Affiliates for any reason
other than death.

       1.26  "Surviving Spouse" means a person who is legally married to a
Participant at the date of his death.

       1.27  "Top Hat Participant" means a Participant who qualifies for
inclusion in a "select group of management or highly compensated employees" as
provided in Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA or who
is in a group designated as Participants by the Committee, as filed with the
records of the Committee.

4

--------------------------------------------------------------------------------






ARTICLE II
ELIGIBILITY


        A Participant who is eligible to receive a Qualified Plan Retirement
Benefit, the amount of which is reduced,

(1)in the case of an Excess Participant by reason of the application of the
limitations on benefits imposed by application of Section 415 of the Code or,

(2)in the case of a Top Hat Participant, is reduced by the limitations on
benefits imposed by application of Section 401(a)(17) of the Code,

shall be eligible to receive a Supplemental Retirement Benefit. The Supplemental
Retirement Benefit shall either be a Supplemental Excess Benefit or a
Supplemental Top Hat Benefit. If a Participant dies prior to commencement of
payment of his Qualified Plan Retirement Benefit, his Surviving Spouse or
Beneficiary shall be eligible to receive a Supplemental Preretirement Death
Benefit if the limits described in (1) or (2) above apply to such survivor
benefits.

--------------------------------------------------------------------------------

Individuals not initially treated and classified by their employer as common-law
employees on the payroll records of their employer, including, but not limited
to, leased employees, independent contractors or any other contract employees,
shall be excluded from participation irrespective of whether a court,
administrative agency or other entity determines that such individuals are
common law employees.

5

--------------------------------------------------------------------------------




ARTICLE III
SUPPLEMENTAL RETIREMENT BENEFITS


        3.1    Amount.    

        (a)    The Supplemental Excess Retirement Benefit payable to an eligible
Excess Participant shall be an amount equal to the difference between (i) and
(ii) below:

(i)the amount of the Qualified Plan Retirement Benefit to which the Participant,
Surviving Spouse or Beneficiary would have been entitled if such benefit were
computed without giving effect to the limitations on benefits imposed by
application of Section 415 of the Code.

        L E S S

(ii)the amount of the Qualified Plan Retirement Benefit actually payable to the
Participant, a Surviving Spouse, or a Beneficiary.

The amounts described above shall be computed in the form of an Account Balance
commencing on the date payment is made or begins.

        (b)    The Supplemental Top Hat Retirement Benefit shall be a Top Hat
Participant's Account Balance under this Plan.

        (c)    Notwithstanding the provisions of 3.1(b) above, a Participant
eligible for a Grandfathered Benefit under the Qualified Plan who elects to
receive such benefit shall receive a Supplemental Top Hat Retirement Benefit in
an amount equal to the difference between (i) and (ii) below:

(i)The amount of the Qualified Plan Retirement Benefit (using the Grandfathered
Retirement Benefit formula) to which the Participant would have been entitled if
such Benefit were computed without giving effect to the limitations of
Section 401(a)(17) and Section 415 of the Code.

        L E S S

(ii)The amount of the Qualified Plan Retirement Benefit actually payable to the
Participant.

The amounts described in (c)(i) and (ii) above shall be computed in the form of
a straight life annuity payable over the lifetime of the Participant only
commencing on his actual Normal Retirement Date or Early Retirement Date under
the Qualified Plan.

        3.2    Form of Benefit.    The Supplemental Retirement Benefit (whether
an Excess or Top Hat Supplemental Benefit) payable to a Participant shall be
paid in the same form under which the Qualified Plan Retirement Benefit is
payable to the Participant. The Participant's election under the Qualified Plan
of any optional form of payment of his Qualified Plan Retirement Benefit (with
the valid consent of his Surviving Spouse where required under the Qualified
Plan) shall also be applicable to the payment of his Supplemental Retirement
Benefit, whether an Excess Benefit or a Top Hat Benefit.

        3.3    Commencement of Benefit.    Payment of the Supplemental
Retirement Benefit to a Participant shall commence on the same date as payment
of the Qualified Plan Retirement Benefit to the Participant commences. Any
election under the Qualified Plan made by the Participant with respect to the
commencement of payment of his Qualified Plan Retirement Benefit shall also be
applicable with respect to the commencement of payment of his Supplemental
Retirement Benefit.

        3.4    Approval of Company.    Notwithstanding the provisions of
Sections 3.2 and 3.3 above, an election made by the Participant under the
Qualified Plan with respect to the form of payment or date for commencement of
payment of his Qualified Plan Retirement Benefit (with the valid consent of his
Surviving Spouse where required under the Qualified Plan), shall not be
effective with respect to the

6

--------------------------------------------------------------------------------




form of payment or date for commencement of payment of his Supplemental
Retirement Benefit hereunder unless such election is filed in writing with the
Compensation Committee with respect to his Supplemental Retirement Benefit. If
the Compensation Committee does not object to such election within 15 days, then
the form of payment or date for commencement of payment of the Participant's
Supplemental Retirement Benefit shall be deemed to have been accepted by the
Compensation Committee. The requirements of this Section 3.4 shall not apply in
the event of a Change-in-Control, as defined in Article VIII.

        3.5    Actuarial Equivalent.    A Supplemental Retirement Benefit which
is payable in any form other than the cash payment of an Account Balance (or a
straight life annuity over the lifetime of a Grandfathered Participant who has
chosen to receive the Grandfathered Benefit in lieu of the Participant's Account
Balance), or which commences at any time prior to the Participant's Normal
Retirement Date, shall be the Actuarial Equivalent of the Supplemental
Retirement Benefit set forth in Section 3. 1.

        3.6    Source of Benefit Payments.    Any Supplemental Retirement
Benefit or Supplemental Surviving Spouse Benefit payable to a Participant, a
Surviving Spouse, or a Beneficiary shall be paid by the Company or from the
trust created to provide such benefits if the trust has sufficient assets
available to make the payments.

7

--------------------------------------------------------------------------------




ARTICLE IV
SUPPLEMENTAL PRERETIREMENT DEATH BENEFIT


        4.1    Amount.    If a Participant dies prior to commencement of payment
of his Qualified Plan Retirement Benefit under circumstances in which a
Qualified Plan Preretirement Death Benefit is payable to his Surviving Spouse or
a non-spouse Beneficiary, then a Supplemental Preretirement Death Benefit is
payable as hereinafter provided. The Supplemental Preretirement Death Benefit
payable to a Surviving Spouse or Beneficiary shall be an amount equal to the
difference between (a) and (b) below:

(a)The amount of the Qualified Plan Preretirement Death Benefit to which a
Surviving Spouse or Beneficiary would have been entitled if such Benefit were
computed without giving effect to the limitations on benefits imposed by
application of Section 415 of the Code (and in the case of the Surviving Spouse
or Beneficiary of a Top Hat Participant, Section 401(a)(17) of the Code);

        L E S S

(b)the Qualified Plan Preretirement Death Benefit actually payable to a
Surviving Spouse or Beneficiary.

        4.2    Form and Commencement of Benefit.    The form and commencement of
a Supplemental Preretirement Death Benefit payable to a Surviving Spouse or a
Beneficiary shall be the same as the form and commencement of the Qualified
Plan's Preretirement Death Benefit.

8

--------------------------------------------------------------------------------




ARTICLE V
ADMINISTRATION OF THE PLAN


        5.1    Administration by the Company.    The Company, acting under the
supervision of the Compensation Committee of its Board of Directors, shall be
responsible for the general operation and administration of the Plan and for
carrying out the provisions thereof.

        5.2    General Powers of Administration.    All provisions set forth in
the Qualified Plan with respect to the administrative powers and duties of the
Company and procedures for filing claims shall also be applicable with respect
to the Plan. The Company shall be entitled to rely conclusively upon all tables,
valuations, certificates, opinions and reports furnished by any actuary,
accountant, controller, counsel or other person employed or engaged by the
Company with respect to the Plan.

9

--------------------------------------------------------------------------------




ARTICLE VI
AMENDMENT OR TERMINATION


        6.1    Amendment or Termination.    The Company intends the Plan to be
permanent but reserves the right, subject to Article VIII, to amend or terminate
the Plan when, in the sole opinion of the Company, such amendment or termination
is advisable. Any such amendment or termination shall be made pursuant to a
resolution of the Compensation Committee and shall be effective as of the date
of such resolution or as specified therein.

        6.2    Effect of Amendment or Termination.    No amendment or
termination of the Plan shall deprive, directly or indirectly, any current of
former Participant, Surviving Spouse, or non-spouse Beneficiary of all or any
portion of any Supplemental Retirement Benefit or Supplemental Surviving Spouse
Benefit the payment of which has commenced prior to the effective date of such
amendment or termination or which would be payable if the Participant's
employment terminated for any reason, including death, on such effective date.

10

--------------------------------------------------------------------------------






ARTICLE VII
GENERAL PROVISIONS


        7.1    Funding.    The Plan at all times shall be entirely unfunded and
the Company shall not be required at any time to segregate any assets of the
Company for payment of any benefits hereunder. No Participant, Surviving Spouse
Beneficiary or any other person shall have any interest in any particular assets
of the Company by reason of the right to receive a benefit under the Plan and
any such Participant, Surviving Spouse, Beneficiary, or other person shall have
only the rights of a general unsecured creditor of the Company with respect to
any rights under the Plan.

        7.2    General Conditions.    Except as otherwise expressly provided
herein, all terms and conditions of the Qualified Plan applicable to a Qualified
Plan Retirement Benefit or a Qualified Plan Preretirement Death Benefit shall
also be applicable to a Supplemental Retirement Benefit or Supplemental
Preretirement Death Benefit payable hereunder. Any Qualified Plan Retirement
Benefit or Qualified Plan Preretirement Death Benefit, or any other benefit
payable under the Qualified Plan, shall be paid solely in accordance with the
terms and conditions of the Qualified Plan and nothing in this Plan shall
operate or be construed in any way to modify, amend or affect the terms and
provisions of the Qualified Plan.

        7.3    No Guaranty of Benefits.    Nothing contained in the Plan shall
constitute a guaranty by the Company or any other entity or person that the
assets of the Company will be sufficient to pay any benefit hereunder.

        7.4    No Enlargement of Employee Rights.    No Participant or Surviving
Spouse shall have any right to a benefit under the Plan except in accordance
with the terms of the Plan. Establishment of the Plan shall not be construed to
give any Participant the right to be retained in the service of the Company.

        7.5    Spendthrift Provision.    No interest of any person or entity in,
or right to receive a benefit under, the Plan shall be subject in any manner to
sale, transfer, assignment, pledge, attachment, garnishment, or other alienation
or encumbrance of any kind; nor may such interest or right to receive a benefit
be taken, either voluntarily or involuntarily, for the satisfaction of the debts
of, or other obligations or claims against, such person or entity, including
claims for alimony, support, separate maintenance and claims in bankruptcy
proceedings.

        7.6    Applicable Law.    The Plan shall be construed and administered
under the laws of the State of Michigan.

        7.7    Small Benefits.    If the actuarial value of any Supplemental
Retirement Benefit or Supplemental Preretirement Death Benefit is less than
$25,000 at a Participant's termination of employment or death, the Company will
pay the actuarial value of such Benefit to the Participant, Surviving Spouse, or
Beneficiary in a single lump sum in lieu of any further benefit payments
hereunder.

        7.8    Incapacity of Recipient.    If any person entitled to a benefit
payment under the Plan is deemed by the Company to be incapable of personally
receiving and giving a valid receipt for such payment, then, unless and until
claim therefor shall have been made by a duly appointed guardian or other legal
representative of such person, the Company may provide for such payment or any
part thereof to be made to any other person or institution then contributing
toward or providing for the care and maintenance of such person. Any such
payment shall be a payment for the account of such person and a complete
discharge of any liability of the Company and the Plan therefor.

        7.9    Corporate Successor.    The Plan shall not be automatically
terminated by a transfer or sale of assets of the Company or by the
reorganization, merger or consolidation of the Company into or with any other
corporation or other entity, but the Plan shall be continued after such
transfer, sale, reorganization, merger or consolidation only if and to the
extent that the transferee, purchaser or

11

--------------------------------------------------------------------------------




successor entity agrees to continue the Plan, except as set forth in
Article VIII. In the event that the Plan is not continued by the transferee,
purchaser or successor entity, then the Plan shall terminate subject to the
provisions of Section 6.2.

        7.10    Unclaimed Benefit.    Each Participant shall keep the Company
informed of his current address and the current address of his spouse. The
Company shall not be obligated to search for the whereabouts of any person. If
the location of a Participant is not made known to the Company within three
(3) years after the date on which payment of the Participant's Supplemental
Retirement Benefit may first be made, payment may be made as though the
Participant had died at the end of the three-year period. If, within one
additional year after such three-year period has elapsed, or, within three years
after the actual death of a Participant, the Company is unable to locate any
Surviving Spouse for the Participant, then the Company shall have no further
obligation to pay any benefit hereunder to such Participant or Surviving Spouse
or any other person and such benefit shall be irrevocably forfeited.

        7.11    Limitations on Liability.    Notwithstanding any of the
preceding provisions of the Plan, neither the Company nor any individual acting
as an employee or agent of the Company shall be liable to any Participant,
former Participant, Surviving Spouse, Beneficiary, or any other person for any
claim, loss, liability or expense incurred in connection with the Plan.

12

--------------------------------------------------------------------------------




ARTICLE VIII
CHANGE-OF-CONTROL


        8.1    Definition of Change-of-Control.    For purposes of this Plan, a
"Change of Control" shall be deemed to have occurred if:

(a)Any "Person" (as defined below), excluding for this purpose SPX Corporation
(the Company) or any subsidiary of the Company, any employee benefit plan of the
Company or of any subsidiary of the Company, or any entity organized, appointed
or established for or pursuant to the terms of any such plan which acquires
beneficial ownership of common shares of the Company, is or becomes the
"Beneficial Owner" (as defined below) of twenty percent (20%) or more of the
common shares of the Company then outstanding; provided, however, that no Change
of Control shall be deemed to have occurred as the result of an acquisition of
common shares of the Company by the Company which, by reducing the number of
shares outstanding, increases the proportionate beneficial ownership interest of
any Person to twenty percent (20%) or more of the common shares of the Company
then outstanding, but any subsequent increase in the beneficial ownership
interest of such a Person in common shares of the Company shall be deemed a
Change of Control; and provided further that if the Board of Directors of the
Company determines in good faith that a Person who has become the Beneficial
Owner of common shares of the Company representing twenty percent (20%) or more
of the common shares of the Company then outstanding has inadvertently reached
that level of ownership interest, and if such Person divests as promptly as
practicable a sufficient number of shares of the Company so that the Person no
longer has a beneficial ownership interest in twenty percent (20%) or more of
the common shares of the Company then outstanding, then no Change of Control
shall be deemed to have occurred. For purposes of this paragraph (a), the
following terms shall have the meanings set forth below:

(i)"Person" shall mean any individual, firm, limited liability company,
corporation or other entity, and shall include any successor (by merger or
otherwise) of any such entity.

(ii)"Affiliate" and "Associate" shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the "Exchange Act").

(iii)A Person shall be deemed the "Beneficial Owner" of and shall be deemed to
"beneficially own" any securities:

(A)which such Person or any of such Person's Affiliates or Associates
beneficially owns, directly or indirectly (determined as provided in Rule 13d-3
under the Exchange Act);

(B)which such Person or any of such Person's Affiliates or Associates has
(1) the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding (other than customary agreements with and between underwriters and
selling group members with respect to a bonafide public offering of securities),
or upon the exercise of conversion rights, exchange rights, rights (other than
rights under the Company's Rights Agreement dated June 25, 1996 with The Bank of
New York, as amended), warrants or options, or otherwise; provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, securities tendered pursuant to a tender or exchange offer made by or on
behalf of such Person or any of such Person's Affiliates or Associates until
such tendered securities are accepted for purchase or exchange; or (2) the right
to vote pursuant to any agreement, arrangement or understanding; provided,
however, that a Person shall not be deemed

13

--------------------------------------------------------------------------------



the Beneficial Owner of, or to beneficially own, any security if the agreement,
arrangement or understanding to vote such security (a) arises solely from a
revocable proxy or consent given to such Person in response to a public proxy or
consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations promulgated under the Exchange Act and (b) is not also
then reportable on Schedule 13D under the Exchange Act (or any comparable or
successor report); or

(C)which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person's Affiliates or Associates has any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities) for the purpose of acquiring, holding, voting
(except to the extent contemplated by the proviso to subparagraph
(a)(iii)(B)(2), above) or disposing of any securities of the Company.

Notwithstanding anything in this definition of Beneficial Ownership to the
contrary, the phrase "then outstanding," when used with reference to a Person's
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

(b)During any period of two (2) consecutive years, individuals who at the
beginning of such two-year period constitute the Board of Directors of the
Company and any new director or directors (except for any director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), above, or paragraph (c), below) whose
election by the Board or nomination for election by the Company's shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board; or

(c)Approval by the shareholders of (or if such approval is not required, the
consummation of) (i) a plan of complete liquidation of the Company, (ii) an
agreement for the sale or disposition of the Company or all or substantially all
of the Company's assets, (iii) a plan of merger or consolidation of the Company
with any other corporation, or (iv) a similar transaction or series of
transactions involving the Company (any transaction described in parts
(i) through (iv) of this paragraph (c) being referred to as a "Business
Combination"), in each case unless after such a Business Combination the
shareholders of the Company immediately prior to the Business Combination
continue to own at least eighty percent (80%) of the voting securities of the
new (or continued) entity immediately after such Business Combination, in
substantially the same proportion as their ownership of the Company immediately
prior to such Business Combination.

A "Change of Control" shall not include any transaction described in
paragraph (a) or (c), above, where, in connection with such transaction, a
participant and/or any party acting in concert with that participant shall
substantially increase their, his or its, as the case may be, ownership interest
in the Company or a successor to the Company (other than through conversion of
prior ownership interests in the Company and/or through equity awards received
entirely as compensation for past or future personal services).

        8.2    Benefit Rights Upon Change-of-Control.    

        (a)    Notwithstanding any other provision of the Plan to the contrary,
in the event of a Change-of-Control, the Company or any successor shall be
prohibited from amending or terminating

14

--------------------------------------------------------------------------------




the Plan in any manner so as to deprive, directly or indirectly, any current or
former Participant, Surviving Spouse, or Beneficiary of all or any portion of
any Supplemental Retirement Benefit or Supplemental Preretirement Death Benefit
the payment of which has commenced prior to the effective date of such amendment
or termination, or which would be payable if the Participant's employment
terminated for any reason, including death, on such effective date.

        (b)    (i) Each Participant whose employment terminates and who
qualifies for Severance Benefits as defined in the Executive Severance
Agreements designated by the Compensation Committee of the Board of Directors of
the Company, or (ii) in the event that the Plan is terminated following a
Change-of-Control, each current or former Participant, Surviving Spouse, or
Beneficiary shall be paid immediately a lump sum amount. This amount shall be
the Actuarial Equivalent of any Supplemental Retirement Benefit or Supplemental
Preretirement Death Benefit the payment of which has commenced prior to the
effective date of any such termination, or which would be payable upon any
termination pursuant to a Severance Agreement or which would be payable if the
Participant's employment terminated on the effective date of any Plan
termination.

        (c)    For the purpose of determining a Participant's, Surviving
Spouse's, or Beneficiary's right to receive a benefit (but not the amount of any
such benefit) under this Article VIII, any Participant who has not yet become
eligible for a Qualified Plan Retirement Benefit shall be deemed to have done so
upon the Change-of-Control.

        (d)    The benefit rights of any Participant under this Plan shall be
determined only after taking into account the effect of any Severance Agreement
between the Company and the Participant.

        8.3    Excess Parachute Payments by the Company.    

        (a)    Anything in this Plan to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Corporation
to or for the benefit of a Participant (whether paid or payable or distributed
or distributable pursuant to the terms of this Plan or otherwise, but determined
without regard to any additional payments required under this Section 8.3 (a
"Payment") would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended, (the "Code") or if any interest or
penalties are incurred by the Participant with respect to such excise tax (such
excise tax, together with any such interest and penalties, being hereinafter
collectively referred to as the "Excise Tax"), then the Participant shall be
entitled to receive an additional payment (a "Gross-Up Payment") in an amount
such that, after payment by the Participant of all taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Participant retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Payment.

        (b)    Subject to the provisions of paragraph (c) below, all
determinations required to be made under this Section 8.3, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by the accounting firm which is then serving as the auditors for the Corporation
(the "Accounting Firm"), which shall provide detailed supporting calculations
both the Corporation and the Participant within fifteen (15) business days of
the receipt of notice from the Participant that there has been a Payment, or
such earlier time as is required by the Corporation. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, the Participant shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Account Firm
hereunder). All fees and expenses of the Accounting Firm shall be borne solely
by the Corporation. Any Gross-Up Payments, as determined pursuant to this
Section 8.3 shall be paid by the Corporation to the Participant within five
(5) days of the receipt of the Accounting Firm's determination. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall furnish the

15

--------------------------------------------------------------------------------




Participant with a written opinion that failure to report the Excise Tax on the
Participant's applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any good faith determination by
the Accounting Firm shall be binding upon the Corporation and the Participant.
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Corporation
should have been made ("Underpayment"), consistent with the calculations
required to be made hereunder. In the event that the Corporation exhausts its
remedies pursuant to paragraph (c) below, and the Participant thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Corporation to or for the benefit of
the Participant.

        (c)    The Participant shall notify the Corporation in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Corporation of a Gross-Up Payment. Such notification shall be
given as soon as practicable but no later than fifteen (15) business days after
the Participant is informed in writing of such claim and shall apprise the
Corporation of the nature of such claim and the date on which such claim is
requested to be paid. The Participant shall not pay such claim prior to the
expiration of the thirty (30)-day period following the date on which Participant
gives such notice to the Corporation (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Corporation
notifies the Participant in writing prior to the expiration of such period that
it desires to contest such claim, the Participant shall:

(i)Give the Corporation any information reasonably requested by the Corporation
relating to such claim,

(ii)Take such action in connection with contesting such claim as the Corporation
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Corporation,

(iii)Cooperate with the Corporation in good faith in order to effectively
contest such claim, and

(iv)Permit the Corporation to participate in any proceedings relating to such
claim;


provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Participant
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limiting the foregoing
provision of this paragraph (c), the Corporation shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings, and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Participant to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner; and the Participant
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Corporation shall determine; provided, however, that if the
Corporation directs the Participant to pay such claim and sue for a refund, the
Corporation shall advance the amount of such payment to the Participant on an
interest-free basis and shall indemnify and hold the Participant harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Participant with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Corporation's control of the contest shall be limited to issues
with respect to

16

--------------------------------------------------------------------------------



which a Gross-Up Payment would be payable hereunder and the Participant shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

        (d)    If, after the receipt by the Participant of an amount advanced by
the Corporation pursuant to paragraph (c) above, the Participant becomes
entitled to receive any refund with respect to such claim, the Participant shall
(subject to the Corporation's complying with the requirements of said
paragraph (c)) promptly pay to the Corporation the amount of such refund
(together with any interest paid or credited thereon, after taxes applicable
thereto). If, after the receipt by the Participant of an amount advanced by the
Corporation pursuant to said paragraph (c), a determination is made that the
Participant shall not be entitled to any refund with respect to such claim and
the Corporation does not notify the Participant in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid; and the amount of such advance shall offset, to the
extent thereof, the amount of the Gross-Up Payment required to be paid.

17

--------------------------------------------------------------------------------






ARTICLE IX
SPECIAL PROVISIONS


        9.1    Former Participants in the General Signal Corporation
Supplemental Retirement Plan.    Certain employees of General Signal Corporation
were participants in the General Signal Corporation Supplemental Retirement Plan
(the GSX Plan), which terminated on December 31, 1998. Benefits earned under the
GSX Plan through December 31, 1998 shall be paid instead under this Plan. The
Actuarial Equivalent of the GSX Plan benefit on December 31, 1998 (including any
early retirement subsidy for a person eligible for early retirement under the
GSX Plan on such date) shall be the initial account balance under this Plan.
Thereafter, the Accounts of Participants shall be maintained as are other
Accounts under this Plan. Former participants in the GSX Plan will be
Participants in this plan from and after January 1, 1999 only if, and for so
long as, they meet the requirements for being a Top Hat Participant, as set
forth in Section 1.27.

        9.2    Certain Former General Signal Participants Eligible for
Transition Benefits.    Participants in this Plan eligible for a Transition
Benefit with respect to their Qualified Plan account balance shall also receive
such a benefit from this Plan, calculated as if the Account Balance of a
Participant under this Plan was part of the Qualified Plan. Persons who are
eligible for a Transition Benefit in the Qualified Plan who are not Participants
in this Plan shall not receive such a benefit from this Plan.

--------------------------------------------------------------------------------

Benefits shall be paid only if the plan administrator decides in its discretion
that the applicant is entitled to them.

18

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



TABLE OF CONTENTS
SPX CORPORATION SUPPLEMENTAL INDIVIDUAL ACCOUNT RETIREMENT PLAN
ARTICLE I DEFINITIONS
ARTICLE II ELIGIBILITY
ARTICLE III SUPPLEMENTAL RETIREMENT BENEFITS
ARTICLE IV SUPPLEMENTAL PRERETIREMENT DEATH BENEFIT
ARTICLE V ADMINISTRATION OF THE PLAN
ARTICLE VI AMENDMENT OR TERMINATION
ARTICLE VII GENERAL PROVISIONS
ARTICLE VIII CHANGE-OF-CONTROL
ARTICLE IX SPECIAL PROVISIONS
